Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 21, 2021

                                       No. 04-21-00192-CR

                                  Kendell Marzell JOHNSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR4119
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER

        Kendell Markell Johnson seeks to appeal the trial court’s judgment convicting him of
burglary of a habitation. The trial court imposed sentence on December 11, 2020. Johnson did
not file a motion for new trial and his deadline for filing a notice of appeal was therefore January
11, 2021. TEX. R. APP. P. 26.2(a)(1). The clerk’s record contains a notice of appeal file-stamped
May 13, 2021. The envelope in which the notice of appeal was mailed bears a postmark of April
29, 2021. Johnson's motion for appointment of appellate counsel, received by the trial court clerk
the same day, contains a certificate of service dated April 27, 2021. Johnson did not file a timely
motion for extension of time to file the notice of appeal. See TEX. R. APP. P. 26.3.

       We therefore order a response due June 10, 2021, establishing that the notice of appeal
was timely filed by mail or otherwise showing cause why this appeal should not be dismissed for
want of jurisdiction. See Taylor v. State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014) (stating
timely notice of appeal is necessary to invoke court of appeals’ jurisdiction and holding pro se
inmate's pleading is deemed filed at the time prison authorities duly receive document to be
mailed). If appellant fails to satisfactorily respond within the time provided, the appeal will be
dismissed. If a supplemental clerk’s record is necessary to show this court’s jurisdiction,
appellant has the burden to request the trial court clerk to prepare the record, identifying the
additional pleadings and orders requested, and must file a copy of any such request with this
court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court